ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_00_FR.txt.            INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
         (MARSHALL ISLANDS v. PAKISTAN)

         JURISDICTION AND ADMISSIBILITY


          JUDGMENT OF 5 OCTOBER 2016




                  2016
           COUR INTERNATIONALE DE JUSTICE


              RECUEIL DES ARRÊTS,
       AVIS CONSULTATIFS ET ORDONNANCES


OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
           (ÎLES MARSHALL c. PAKISTAN)

          COMPÉTENCE ET RECEVABILITÉ


             ARRÊT DU 5 OCTOBRE 2016

                                                 Official citation :
                           Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                     (Marshall Islands v. Pakistan), Jurisdiction and Admissibility, Judgment,
                                           I.C.J. Reports 2016, p. 552




                                            Mode officiel de citation :
                          Obligations relatives à des négociations concernant la cessation
                          de la course aux armes nucléaires et le désarmement nucléaire
                          (Iles Marshall c. Pakistan), compétence et recevabilité, arrêt,
                                             C.I.J. Recueil 2016, p. 552




                                                                                 1106
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157301-5




6 CIJ1106.indb 2                                                                                 13/11/17 09:02

                                     5 OCTOBER 2016

                                      JUDGMENT




 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
     (MARSHALL ISLANDS v. PAKISTAN)
     JURISDICTION AND ADMISSIBILITY




OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
       (ÎLES MARSHALL c. PAKISTAN)
      COMPÉTENCE ET RECEVABILITÉ




                                 5 OCTOBRE 2016

                                        ARRÊT

                                                           552




                        TABLE DES MATIÈRES

                                                    Paragraphes

Qualité                                                   1-13
 I. Introduction                                         14-24
    A. Contexte historique                               14-20
    B. Instances introduites devant la Cour              21-24
II. L’exception fondée sur l’absence de différend        25-55
Dispositif                                                  56




                                                             4

                                                                                553




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2016
                                                                                           2016
                                                                                        5 octobre
                                  5 octobre 2016                                       Rôle général
                                                                                          no 159

OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
                     (ÎLES MARSHALL c. PAKISTAN)


                    COMPÉTENCE ET RECEVABILITÉ



    Contexte historique — Activités de l’Organisation des Nations Unies en matière
 de désarmement — Traité sur la non-prolifération des armes nucléaires du 1er juil-
 let 1968 — Avis consultatif rendu par la Cour le 8 juillet 1996 sur la question des
 armes nucléaires.
    Instances introduites devant la Cour.

                                         *
    Exception fondée sur l’absence de différend.
    Sens du terme « différend » dans la jurisprudence de la Cour — « [P]oints de
 vue des deux parties » devant être « nettement opposés » — Existence d’un diffé-
 rend étant une question de fond, et non de forme ou de procédure — Négociations
 préalables n’étant pas requises lorsque la Cour est saisie sur la base de déclara-
 tions faites en vertu du paragraphe 2 de l’article 36 de son Statut, à moins que
 l’une de ces déclarations n’en dispose autrement — Protestation diplomatique offi-
 cielle n’étant pas requise — Notification de l’intention d’introduire une instance
 n’étant pas requise — Existence d’un différend devant être établie objectivement
 par la Cour — Cour pouvant tenir compte de déclarations ou de documents échan-
 gés dans un cadre bilatéral ou multilatéral — Comportement des parties pouvant
 également entrer en ligne de compte — Eléments de preuve devant démontrer que
 le défendeur avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce
 que ses vues se heurtaient à l’« opposition manifeste » du demandeur — Existence
 d’un différend devant en principe être appréciée à la date du dépôt de la requête —
 Pertinence limitée du comportement ultérieur des parties.

                                                                                  5

                armes nucléaires et désarmement (arrêt)                         554

   Argument selon lequel l’existence d’un différend est établie par deux déclara-
tions faites dans des enceintes multilatérales — Déclaration faite le 26 sep-
tembre 2013, lors d’une réunion de haut niveau des Nations Unies sur le désarme-
ment nucléaire — Déclaration faite le 13 février 2014, lors de la conférence de
Nayarit, au Mexique — Aucune des deux déclarations ne suffisant à établir l’exis-
tence d’un différend.
   Argument selon lequel le dépôt même de la requête et les positions exposées par
les Parties en cours d’instance permettent d’établir l’existence d’un différend —
Jurisprudence invoquée par les Iles Marshall n’étayant pas cette thèse — Requête
et déclarations faites en cours d’instance ne pouvant créer un différend qui n’existe
pas déjà.
   Argument selon lequel l’existence d’un différend est établie par le comportement
du Pakistan — Déclarations du demandeur ne concernant pas spécifiquement le
comportement du Pakistan — Impossibilité de conclure que le Pakistan avait
connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que les
Iles Marshall soutenaient qu’il manquait à ses obligations — Comportement du
Pakistan ne permettant pas d’établir l’existence d’une divergence de vues.
   Exception du Pakistan retenue — Nul besoin pour la Cour de se pencher sur les
autres exceptions — Cour ne pouvant procéder à l’examen de l’affaire au fond.



                                     ARRÊT

Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Crawford, Gevorgian, juges ; M. Bedjaoui, juge ad hoc ;
           M. Couvreur, greffier.


   En l’aﬀaire des obligations relatives à des négociations concernant la cessa-
tion de la course aux armes nucléaires et le désarmement nucléaire,
  entre
la République des Iles Marshall,
représentée par
   S. Exc. M. Tony A. deBrum, ministre des aﬀaires étrangères de la République
      des Iles Marshall,
   M. Phon van den Biesen, avocat, van den Biesen Kloostra Advocaten, Ams-
      terdam,
   comme coagents ;
   Mme Deborah Barker-Manase, chargé d’aﬀaires a.i. et représentant perma-
      nent adjoint de la République des Iles Marshall auprès de l’Organisation
      des Nations Unies à New York,
   comme membre de la délégation ;
   Mme Laurie B. Ashton, avocat, Seattle,
   M. Nicholas Grief, professeur de droit à l’Université du Kent, membre du
      barreau d’Angleterre,

                                                                                   6

                 armes nucléaires et désarmement (arrêt)                      555

  M. Luigi Condorelli, professeur de droit international à l’Université de Flo-
    rence, professeur honoraire de droit international à l’Université de Genève,
  M. Paolo Palchetti, professeur de droit international à l’Université de Macerata,
  M. John Burroughs, New York,
  Mme Christine Chinkin, professeur émérite de droit international à la London
    School of Economics, membre du barreau d’Angleterre,
  M. Roger S. Clark, Board of Governors Professor à la faculté de droit de
    l’Université Rutgers, New Jersey,
  comme conseils et avocats ;
  M. David Krieger, Santa Barbara,
  M. Peter Weiss, New York,
  M. Lynn Sarko, avocat, Seattle,
  comme conseils ;
  Mme Amanda Richter, membre du barreau d’Angleterre,
  Mme Sophie Elizabeth Bones, LL.B., LL.M.,
  M. J. Dylan van Houcke, LL.B., LL.M., doctorant au Birkbeck College, Uni-
    versité de Londres,
  M. Loris Marotti, doctorant à l’Université de Macerata,
  M. Lucas Lima, doctorant à l’Université de Macerata,
  M. Rob van Riet, Londres,
  Mme Alison E. Chase, avocat, Santa Barbara,
  comme assistants ;
  M. Nick Ritchie, chargé de cours en sécurité internationale à l’Université
    d’York,
  comme conseiller technique,
  et
la République islamique du Pakistan,
représentée par
   S. Exc. M. Moazzam Ahmad Khan, ambassadeur de la République islamique
      du Pakistan auprès du Royaume des Pays-Bas,
   comme coagent (jusqu’au 27 septembre 2016) ;
   S. Exc. Mme Iﬀat Imran Gardezi, ambassadeur de la République islamique du
      Pakistan auprès du Royaume des Pays-Bas,
   comme coagent (à partir du 27 septembre 2016) ;
   M. Ahmer Bilal Sooﬁ, avocat à la Cour suprême du Pakistan,
   comme coagent,


  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 24 avril 2014, le Gouvernement de la République des Iles Marshall
(ci-après dénommée les « Iles Marshall » ou le « demandeur ») a déposé au Greﬀe

                                                                                 7

                armes nucléaires et désarmement (arrêt)                         556

de la Cour une requête introductive d’instance contre la République islamique
du Pakistan (ci-après dénommée le « Pakistan » ou le « défendeur »), dans
laquelle il soutient ce qui suit :
        « 13. Le Pakistan ne s’est pas acquitté de l’obligation que lui impose le
     droit international coutumier de poursuivre de bonne foi des négociations
     pour mettre ﬁn à la course aux armements nucléaires à une date rappro-
     chée et, au lieu de cela, cherche à améliorer et à accroître ses forces
     nucléaires et à les conserver pour une durée illimitée.
        14. De même, le Pakistan a manqué de s’acquitter de l’obligation que lui
     impose le droit international coutumier de poursuivre de bonne foi des
     négociations conduisant à un désarmement nucléaire dans tous ses aspects
     eﬀectué sous un contrôle international strict et eﬃcace, et ce, en particulier,
     en adoptant une ligne de conduite qui, en visant à accroître et à améliorer
     ses forces nucléaires, est contraire à l’objectif du désarmement nucléaire. »
   Dans leur requête, les Iles Marshall entendent fonder la compétence de la
Cour sur les déclarations faites, en vertu du paragraphe 2 de l’article 36 du Sta-
tut de la Cour, par le Pakistan le 12 septembre 1960 (déclaration déposée auprès
du Secrétaire général de l’Organisation des Nations Unies le 13 septembre 1960)
et par elles-mêmes le 15 mars 2013 (déclaration déposée auprès du Secré-
taire général le 24 avril 2013).
   2. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué la requête au Gouvernement du Pakistan ; confor-
mément au paragraphe 3 du même article, il en a également informé tous les
autres Etats admis à ester devant la Cour.
   3. En application du paragraphe 3 de l’article 31 du Statut, les Iles Marshall
ont désigné M. Mohammed Bedjaoui pour siéger comme juge ad hoc en l’aﬀaire.
Le Gouvernement du Pakistan ne s’est pas prévalu du droit de désigner un
juge ad hoc que lui confère le même article.
   4. Par une note verbale en date du 9 juillet 2014, reçue au Greﬀe le même
jour, le Gouvernement pakistanais a notamment indiqué que « le Pakistan [était]
d’avis que la CIJ n’[avait] pas compétence … et consid[érait] la requête …
comme irrecevable », et a prié la Cour de « rejeter in limine ladite requête ». Au
cours de la réunion que le président de la Cour a tenue plus tard le même jour,
au titre de l’article 31 du Règlement, avec les représentants des Parties, ceux-ci
ont exposé les vues de leurs gouvernements respectifs quant aux questions
de procédure en l’espèce, à la lumière, en particulier, de la note verbale susmen-
tionnée.
   5. Par ordonnance du 10 juillet 2014, le président de la Cour a estimé, se
référant au paragraphe 2 de l’article 79 du Règlement, que, dans les circons-
tances de l’espèce, il était en premier lieu nécessaire de régler les questions de la
compétence de la Cour et de la recevabilité de la requête, et que, en conséquence,
la Cour devrait statuer séparément, avant toute procédure sur le fond, sur ces
questions ; à cette ﬁn, le président a décidé que les pièces de la procédure écrite
porteraient d’abord sur lesdites questions et a ﬁxé au 12 janvier 2015 et au
17 juillet 2015, respectivement, les dates d’expiration des délais pour le dépôt du
mémoire des Iles Marshall et du contre-mémoire du Pakistan. Le mémoire des
Iles Marshall a été déposé dans le délai ainsi prescrit.
   6. Par lettre en date du 1er avril 2015, le Gouvernement du Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord, invoquant le paragraphe 1 de l’article 53
du Règlement, a demandé à recevoir copie des pièces de procédure et documents
annexés produits en l’espèce. La Cour, après avoir consulté les Parties confor-

                                                                                   8

                armes nucléaires et désarmement (arrêt)                        557

mément à cette même disposition, a décidé de ne pas faire droit à cette demande.
Par lettres en date du 13 juillet 2015, le greﬃer a dûment informé le Gouverne-
ment du Royaume-Uni et les Parties de cette décision.
   Par lettre en date du 26 novembre 2015, le Gouvernement de la République
de l’Inde, invoquant le paragraphe 1 de l’article 53 du Règlement, a demandé
à recevoir copie des pièces de procédure et documents annexés produits en
l’espèce. La Cour, après avoir consulté les Parties conformément à cette même
disposition, a décidé de ne pas faire droit à cette demande. Par lettres en date
du 26 février 2016, le greﬃer a dûment informé le Gouvernement de l’Inde et
les Parties de cette décision.
   7. Par note verbale en date du 2 juillet 2015, le Pakistan a sollicité une proro-
gation de six mois du délai ﬁxé pour le dépôt de son contre-mémoire. Par lettre
en date du 8 juillet 2015, les Iles Marshall ont indiqué qu’elles pouvaient consen-
tir à une extension du délai de trois mois. Par ordonnance en date du 9 juil-
let 2015, le président de la Cour a reporté au 1er décembre 2015 la date d’expira-
tion du délai pour le dépôt du contre-mémoire du Pakistan. Cette pièce a été
dûment déposée dans le délai ainsi prorogé.
   8. Par lettre en date du 2 mars 2016, le Pakistan a informé la Cour qu’il ne
prendrait pas part à la procédure orale sur la compétence et la recevabilité,
notamment parce qu’il « estim[ait] que sa participation à la procédure orale
n’apporterait aucun … élément » nouveau par rapport à son contre-mémoire.

   9. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après avoir consulté les Parties, que des exemplaires des pièces de pro-
cédure et des documents annexés seraient rendus accessibles au public à l’ouver-
ture de la procédure orale.
   10. Une audience publique sur les questions de la compétence de la Cour et
de la recevabilité de la requête s’est tenue le mardi 8 mars 2016, au cours de
laquelle ont été entendus en leurs plaidoiries :

Pour les Iles Marshall : S. Exc. M. Tony deBrum,
                         M. Phon van den Biesen,
                         M. Nicholas Grief,
                         M. Luigi Condorelli,
                         Mme Laurie B. Ashton,
                         M. Roger S. Clark,
                         M. Paolo Palchetti,
                         M. John Burroughs.

                                         *
   11. Dans la requête, les demandes ci-après ont été formulées par les
Iles Marshall :
        « Sur la base de l’exposé des faits et des moyens juridiques qui précède,
     la République des Iles Marshall prie la Cour
     de dire et juger
     a) que le Pakistan a manqué et continue de manquer aux obligations inter-
         nationales qui lui incombent au regard du droit international coutumier
         en s’abstenant de poursuivre de bonne foi et de mener à terme des négo-
         ciations conduisant à un désarmement nucléaire dans tous ses aspects

                                                                                  9

                armes nucléaires et désarmement (arrêt)                         558

         eﬀectué sous un contrôle international strict et eﬃcace, en particulier en
         adoptant une ligne de conduite qui, en visant à accroître et à améliorer
         ses forces nucléaires, est contraire à l’objectif du désarmement nucléaire ;
     b) que le Pakistan a manqué et continue de manquer aux obligations inter-
         nationales relatives à la cessation de la course aux armements nucléaires
         à une date rapprochée qui lui incombent au regard du droit internatio-
         nal coutumier, et ce, en prenant des mesures visant à accroître, amélio-
         rer et conserver pour une durée illimitée ses forces nucléaires, ainsi qu’en
         bloquant les négociations relatives à un traité sur l’arrêt de la production
         de matières ﬁssiles ;
     c) que le Pakistan a manqué de s’acquitter et continue de ne pas s’acquit-
         ter de bonne foi des obligations qui lui incombent au regard du droit
         international coutumier en prenant des mesures visant à accroître, amé-
         liorer et conserver pour une durée illimitée ses forces nucléaires, ainsi
         qu’en bloquant les négociations relatives à un traité sur l’arrêt de la
         production de matières ﬁssiles ;
     d) que le Pakistan a manqué de s’acquitter et continue de ne pas s’acquit-
         ter de bonne foi des obligations qui lui incombent au regard du droit
         international coutumier en empêchant de fait la grande majorité des
         Etats non dotés d’armes nucléaires de respecter leur part des obligations
         qu’imposent le droit international coutumier et l’article VI du TNP en
         ce qui concerne le désarmement nucléaire et la cessation de la course
         aux armements nucléaires à une date rapprochée.
     En outre, la République des Iles Marshall prie la Cour
     d’ordonner
     au Pakistan de prendre toutes les mesures nécessaires pour se conformer,
     dans un délai d’un an à compter du prononcé de l’arrêt, aux obligations
     que lui impose le droit international coutumier en ce qui concerne la cessa-
     tion de la course aux armements nucléaires à une date rapprochée et le
     désarmement nucléaire, parmi lesquelles celle de mener des négociations de
     bonne foi, si nécessaire en engageant celles-ci, en vue de conclure une
     convention relative à un désarmement nucléaire dans tous ses aspects eﬀec-
     tué sous un contrôle international strict et eﬃcace. »
  12. Dans les pièces de procédure, les conclusions ci-après ont été présentées
par les Parties :
Au nom du Gouvernement des Iles Marshall,
dans le mémoire portant sur les questions de la compétence de la Cour et de la
recevabilité de la requête :
        « Conformément à l’ordonnance rendue par la Cour le 10 juillet 2014,
     le présent mémoire est limité aux questions de compétence et de recevabi-
     lité soulevées par le Pakistan. En ce qui concerne le fond de l’aﬀaire,
     le demandeur maintient ses conclusions, y compris la décision sollicitée,
     telles qu’exposées dans la requête en date du 24 avril 2014. Il se réserve
     le droit de préciser ou modiﬁer ces conclusions à un stade ultérieur de la
     procédure.
        Sur la base de l’exposé des faits et des moyens juridiques qui précède,
     la République des Iles Marshall prie la Cour de dire et juger qu’elle a
     compétence pour connaître de la présente aﬀaire et que la requête est
     recevable. »

                                                                                  10

                armes nucléaires et désarmement (arrêt)                       559

Au nom du Gouvernement du Pakistan,
dans le contre-mémoire portant sur les questions de la compétence de la Cour et
de la recevabilité de la requête :
        « Le Gouvernement de la République islamique du Pakistan prie la Cour
     de dire et juger, par les motifs qui précèdent, tant séparés que conjoints,
     que les demandes formulées dans la requête de la République des
     Iles Marshall du 24 avril 2014 : 1) ne relèvent pas de la compétence de la
     Cour ; 2) sont irrecevables. »
 13. Dans la procédure orale, les conclusions ci-après ont été présentées par le
Gouvernement des Iles Marshall à l’audience du 8 mars 2016 :
       « Les Iles Marshall prient la Cour :
     a) de rejeter les exceptions à sa compétence et à la recevabilité des demandes
        des Iles Marshall, soulevées par le Pakistan dans son contre-mémoire
        du 1er décembre 2015 ;
     b) de dire et juger que la Cour a compétence pour connaître des demandes
        présentées par les Iles Marshall dans leur requête du 24 avril 2014 ; et
     c) de dire et juger que les demandes des Iles Marshall sont recevables. »



                                          *
                                      *       *


                               I. Introduction

                            A. Contexte historique
   14. Depuis sa création, et conformément à ses buts énoncés à l’article 1
de la Charte, l’Organisation des Nations Unies a toujours placé la ques-
tion du désarmement au cœur de ses préoccupations. A cet égard, la
Charte assigne à trois organes distincts un rôle en matière de désarme-
ment à l’échelle internationale : l’Assemblée générale (paragraphe 1 de
l’article 11), le Conseil de sécurité (art. 26) et le Comité d’état-major
(paragraphe 1 de l’article 47). L’Assemblée générale a été active dans les
domaines du désarmement international en général et du désarmement
nucléaire en particulier. S’agissant du désarmement international en géné-
ral, elle a créé en 1952 la première commission du désarmement de l’Or-
ganisation des Nations Unies, placée sous l’autorité du Conseil de sécurité
(résolution 502 VI) du 11 janvier 1952). En 1978, elle a tenu une session
extraordinaire consacrée au désarmement, au cours de laquelle elle a mis
en place les mécanismes de désarmement actuels de l’ONU, qui
regroupent : la Première Commission de l’Assemblée générale, dont le
mandat a été redéﬁni pour porter exclusivement sur les questions relatives
au désarmement et les questions de sécurité internationale y aﬀérentes ;
une nouvelle commission du désarmement (remplaçant la commission du
désarmement de l’Organisation des Nations Unies créée en 1952), établie
en tant qu’organe subsidiaire de l’Assemblée générale et composée de

                                                                                11

               armes nucléaires et désarmement (arrêt)                    560

l’ensemble des Etats Membres de l’Organisation ; et un comité du désar-
mement, organe de négociation (résolution S-10/2 du 30 juin 1978,
par. 117, 118 et 120) qui allait devenir, à partir de 1984 (résolution 37/99 K
de l’Assemblée générale du 13 décembre 1982, partie II ; rapport du
comité du désarmement à l’Assemblée générale des Nations Unies,
1er septembre 1983, doc. CD/421, par. 21), la conférence sur le désarme-
ment et qui compte à présent soixante-cinq membres.
   En ce qui concerne plus particulièrement le désarmement nucléaire, il y
a lieu de rappeler que, dans sa toute première résolution, adoptée à l’una-
nimité le 24 janvier 1946, l’Assemblée générale a instauré une commission
chargée d’étudier « les problèmes soulevés par la découverte de l’énergie
atomique » (résolution 1 I) du 24 janvier 1946 ; cette commission a été dis-
soute en 1952, lorsque la première commission du désarmement mention-
née ci-dessus a été établie). Dès 1954, l’Assemblée générale a par ailleurs
lancé un appel en faveur d’une convention sur le désarmement nucléaire
(résolution 808 IX) A du 4 novembre 1954), appel qu’elle a réitéré dans
nombre de résolutions ultérieures. En outre, les entités mentionnées
ci-dessus, créées par l’Assemblée générale pour œuvrer en faveur du
désarmement international en général, ont aussi traité plus spéciﬁque-
ment de la question du désarmement nucléaire.
   15. Par sa résolution 21 du 2 avril 1947, le Conseil de sécurité de l’Or-
ganisation des Nations Unies a placé un groupe d’îles de l’océan Paci-
ﬁque, dont celles qui constituent aujourd’hui les Iles Marshall, sous le
régime de tutelle instauré dans la Charte des Nations Unies, et désigné les
Etats-Unis d’Amérique comme autorité chargée de l’administration.
Entre 1946 et 1958, alors qu’elles relevaient de ce régime, les Iles Marshall
ont été à maintes reprises le théâtre d’essais nucléaires. Par sa résolu-
tion 683 du 22 décembre 1990, le Conseil de sécurité a mis ﬁn à l’accord
de tutelle sur les Iles Marshall. Par la résolution 46/3 de l’Assemblée géné-
rale en date du 17 septembre 1991, celles-ci ont été admises en tant que
Membre de l’Organisation des Nations Unies.
   16. Le défendeur a accédé à l’indépendance le 14 août 1947. Par la
résolution de l’Assemblée générale 108 (II) du 30 septembre 1947, il est
devenu Membre de l’Organisation des Nations Unies. Le Pakistan a eﬀec-
tué au moins deux essais nucléaires les 28 et 30 mai 1998, et il est notoire
qu’il détient des armes nucléaires.
   17. A la suite de longues négociations menées dans les années 1960,
auxquelles ont participé aussi bien des puissances nucléaires que des Etats
non dotés d’armes nucléaires, le traité sur la non-prolifération des armes
nucléaires (ci-après le « TNP ») a été ouvert à la signature le 1er juillet
1968. Il est entré en vigueur le 5 mars 1970 et a été prorogé pour une
durée indéﬁnie en 1995. Depuis son entrée en vigueur, des conférences
d’examen se sont tenues tous les cinq ans, en application du paragraphe 3
de son article VIII. Cent quatre-vingt-onze Etats sont devenus parties au
TNP ; le 10 janvier 2003, la République populaire démocratique de Corée
a annoncé qu’elle s’en retirait. Les Iles Marshall ont adhéré au TNP le
30 janvier 1995 ; le Pakistan, quant à lui, n’y est pas devenu partie.

                                                                           12

               armes nucléaires et désarmement (arrêt)                     561

   18. Le TNP vise à limiter la prolifération des armes nucléaires et pré-
voit certains droits et obligations pour les parties, qui y sont désignées
comme « Etat[s] doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
ou « Etat[s] non doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
(notamment le droit qu’ont tous les Etats de produire et d’utiliser de
l’énergie nucléaire à des ﬁns paciﬁques, l’obligation qui incombe aux
Etats dotés d’armes nucléaires qui sont parties au traité de s’abstenir de
transférer des armes nucléaires à qui que ce soit, et l’obligation imposée
aux Etats non dotés d’armes nucléaires qui sont parties au traité de ne pas
accepter pareil transfert). Son préambule fait en outre état de l’intention
des parties « de parvenir au plus tôt à la cessation de la course aux arme-
ments nucléaires et de prendre des mesures eﬃcaces dans la voie du désar-
mement nucléaire ». A cet égard, l’article VI du TNP prévoit ce qui suit :
       « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
     des négociations sur des mesures eﬃcaces relatives à la cessation de
     la course aux armements nucléaires à une date rapprochée et au
     désarmement nucléaire, et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace. »
Aux ﬁns du TNP, un « Etat doté d’armes nucléaires est un Etat qui a
fabriqué et a fait exploser une arme nucléaire ou un autre dispositif
nucléaire explosif avant le 1er janvier 1967 » (paragraphe 3 de l’article IX).
Les Etats ainsi visés sont au nombre de cinq : la Chine, les Etats-Unis
d’Amérique, la Fédération de Russie, la France et le Royaume-Uni. Outre
le Pakistan — qui, ainsi qu’indiqué plus haut (voir paragraphe 17), n’est
pas partie au TNP —, certains autres Etats détiennent ou détiendraient
des armes nucléaires.
   19. Par sa résolution 49/75 K du 15 décembre 1994, l’Assemblée géné-
rale a demandé à la Cour internationale de Justice de donner un avis
consultatif sur la question de savoir s’il est permis en droit international de
recourir à la menace ou à l’emploi d’armes nucléaires en toute circons-
tance. Dans l’exposé des motifs de son avis en date du 8 juillet 1996, la
Cour a mesuré « toute l’importance de la consécration par l’article VI du
[TNP] d’une obligation de négocier de bonne foi un désarmement
nucléaire » (Licéité de la menace ou de l’emploi d’armes nucléaires,
avis consultatif, C.I.J. Recueil 1996 (I), p. 263, par. 99). Elle a ajouté que
cette obligation « dépass[ait] … une simple obligation de comportement »
et consistait à « parvenir à un résultat précis — le désarmement nucléaire
dans tous ses aspects — par l’adoption d’un comportement déterminé, à
savoir la poursuite de bonne foi de négociations en la matière » (ibid.,
p. 264, par. 99). La Cour a par ailleurs précisé que « [c]ette double obliga-
tion de négocier et de conclure concern[ait] formellement [tous] les … Etats
parties au [TNP], c’est-à-dire la très grande majorité de la communauté
internationale », et que « toute recherche réaliste d’un désarmement géné-
ral et complet, en particulier nucléaire, nécessit[ait] la coopération de tous
les Etats » (ibid., par. 100). Dans la partie ﬁnale de son avis consultatif, la
Cour a déclaré à l’unanimité qu’« [i]l exist[ait] une obligation de poursuivre

                                                                            13

               armes nucléaires et désarmement (arrêt)                    562

de bonne foi et de mener à terme des négociations conduisant au désarme-
ment nucléaire dans tous ses aspects, sous un contrôle international strict
et eﬃcace » (C.I.J. Recueil 1996 (I), p. 267, par. 105, point 2) F).
   20. Dans sa résolution 51/45 M du 10 décembre 1996, l’Assemblée
générale a « [s]oulign[é] la conclusion unanime de la Cour, selon laquelle
il existe une obligation de poursuivre de bonne foi et de mener à terme des
négociations conduisant au désarmement nucléaire dans tous ses aspects,
sous un contrôle international strict et eﬃcace », et
    « [d]emand[é] instamment à tous les Etats d’exécuter immédiatement
    cette obligation en engageant des négociations multilatérales en 1997
    en vue de parvenir à la conclusion rapide d’une convention sur les
    armes nucléaires interdisant la mise au point, la fabrication, l’essai, le
    déploiement, le stockage, le transfert, la menace ou l’emploi de ces
    armes et prévoyant leur élimination ».
Depuis, l’Assemblée générale adopte chaque année une résolution analogue
sur la suite donnée à l’avis consultatif de la Cour. Elle a également adopté
nombre d’autres résolutions encourageant le désarmement nucléaire.

                  B. Instances introduites devant la Cour
   21. Le 24 avril 2014, les Iles Marshall ont déposé, outre la requête intro-
ductive de la présente instance (voir le paragraphe 1 ci-dessus), des requêtes
distinctes contre les huit autres Etats qui, selon elles, possèdent des armes
nucléaires (la Chine, les Etats-Unis d’Amérique, la Fédération de Russie, la
France, l’Inde, Israël, la République populaire démocratique de Corée et le
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord), et auxquels elles
reprochent également d’avoir manqué à leurs obligations relatives aux négo-
ciations concernant la cessation de la course aux armements nucléaires à une
date rapprochée et le désarmement nucléaire. Les aﬀaires contre l’Inde, le
Pakistan et le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord ont
été inscrites au rôle général de la Cour, le demandeur ayant invoqué, comme
base de compétence, les déclarations par lesquelles ces Etats ont reconnu la
juridiction obligatoire de la Cour (en vertu du paragraphe 2 de l’article 36
du Statut). Dans les requêtes qu’elles ont présentées contre la Chine, les
Etats-Unis d’Amérique, la Fédération de Russie, la France, Israël et la
République populaire démocratique de Corée, les Iles Marshall ont invité
ces Etats à accepter la compétence de la Cour aux ﬁns de l’aﬀaire, ainsi qu’il
est envisagé au paragraphe 5 de l’article 38 du Règlement. Aucun ne l’ayant
fait, lesdites requêtes n’ont pas été inscrites au rôle général de la Cour.
   22. Dans sa note verbale en date du 9 juillet 2014 (voir le paragraphe 4
ci-dessus) et dans son contre-mémoire, le Pakistan a soulevé plusieurs
exceptions à la compétence de la Cour ou à la recevabilité de la requête.
Il soutient plus particulièrement que :
— les Iles Marshall n’ont pas établi qu’il existait, au moment du dépôt de
  la requête, un diﬀérend d’ordre juridique entre les Parties concernant

                                                                           14

               armes nucléaires et désarmement (arrêt)                  563

  le fait qu’il n’aurait pas poursuivi de bonne foi des négociations en
  vue d’aboutir à la cessation de la course aux armements nucléaires à
  une date rapprochée et au désarmement nucléaire ;
— un certain nombre de réserves dont les Parties ont assorti les déclara-
  tions qu’elles ont faites en vertu du paragraphe 2 de l’article 36 du
  Statut font obstacle à la compétence de la Cour ;
— l’absence à l’instance de « parties indispensables », en particulier les
  autres Etats dotés d’armes nucléaires, empêche la Cour d’exercer sa
  compétence en l’espèce ;
— les Iles Marshall n’ont pas qualité pour présenter les demandes énon-
  cées dans la requête ; et que
— la requête est irrecevable pour d’autres raisons, notamment parce
  qu’un arrêt sur le fond en la présente aﬀaire n’aurait aucun eﬀet
  juridique concret.
   23. Dans leur mémoire et les conclusions ﬁnales qu’elles ont présentées
à l’audience, les Iles Marshall ont prié la Cour de rejeter l’ensemble des
exceptions soulevées par le Pakistan, de se déclarer compétente pour
connaître de la présente aﬀaire et de conclure à la recevabilité de la
requête (voir paragraphes 12 et 13 ci-dessus).
   24. La Cour examinera tout d’abord l’exception fondée sur l’absence
de diﬀérend.


                                      *
                                  *       *


          II. L’exception fondée sur l’absence de différend

   25. Les Iles Marshall allèguent qu’il existe un diﬀérend d’ordre juri-
dique entre elles et le Pakistan quant au non-respect par celui-ci de ce
qu’elles aﬃrment être une obligation de droit coutumier de poursuivre de
bonne foi et de mener à terme des négociations conduisant au désarme-
ment nucléaire dans tous ses aspects, sous un contrôle international strict
et eﬃcace, ainsi que d’une obligation concernant la cessation de la course
aux armements nucléaires à une date rapprochée qui lui incomberait de
même en vertu du droit coutumier.
   26. Les Iles Marshall font valoir que les déclarations et le comporte-
ment des Parties avant et après le dépôt de la requête démontrent l’exis-
tence de ce diﬀérend. Elles soulignent ainsi que, avant de saisir la Cour le
24 avril 2014, elles avaient exhorté les Etats dotés d’armes nucléaires à
respecter leur obligation de négocier en vue du désarmement nucléaire. A
cet égard, elles se réfèrent notamment à deux déclarations. La première a
été faite le 26 septembre 2013 lors de la réunion de haut niveau de
l’Assemblée générale sur le désarmement nucléaire par leur ministre
des aﬀaires étrangères, qui a « appel[é] instamment tous les Etats
dotés d’armes nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs res-

                                                                         15

               armes nucléaires et désarmement (arrêt)                     564

ponsabilités en vue d’un désarmement eﬀectif réalisé en toute sécurité ».
La seconde a été faite par leur représentant, le 13 février 2014, dans
le cadre de la deuxième conférence sur l’impact humanitaire des
armes nucléaires, tenue à Nayarit, au Mexique. Cette dernière déclara-
tion, qui, selon le demandeur, indique clairement la teneur de sa réclama-
tion contre l’ensemble des Etats dotés d’armes nucléaires, se lit comme
suit :
        « [L]es Iles Marshall sont convaincues que des négociations multi-
     latérales visant à créer et à maintenir un monde dépourvu d’armes
     nucléaires auraient dû être engagées depuis longtemps. Nous esti-
     mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
     pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
     désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
     ticle VI du traité de non-prolifération nucléaire et du droit interna-
     tional coutumier impose l’ouverture immédiate de telles négociations
     et leur aboutissement. »
Le demandeur aﬃrme que, par cette déclaration publique, faite dans le
cadre d’une conférence internationale à laquelle le Pakistan participait, ce
dernier « a eu connaissance de ce que la République des Iles Marshall esti-
mait que, en ne s’engageant pas sérieusement dans des négociations
multilatérales, il violait ses obligations internationales découlant du droit
international coutumier ». Selon les Iles Marshall, cette déclaration, ainsi
que la position générale qui a été la leur sur la question du désarmement
nucléaire au cours de ces dernières années, établit clairement qu’elles
avaient soulevé un diﬀérend avec « chacun des Etats possédant des armes
nucléaires, dont le Pakistan ».
   27. Les Iles Marshall ajoutent que le Pakistan a, en la présente instance,
explicitement nié être lié par une quelconque obligation internationale
relative au désarmement nucléaire. Elles estiment que, en exposant ainsi
devant la Cour son désaccord avec le demandeur, le défendeur a conﬁrmé
qu’il existait un diﬀérend d’ordre juridique entre les Parties. A cet égard,
elles font valoir que, d’après la jurisprudence bien établie de la Cour, si,
« [e]n principe, le diﬀérend doit exister au moment où la requête est
soumise », son existence peut aussi être démontrée par les positions que
les parties ont exposées devant la Cour (par exemple, Certains biens
(Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil
2005, p. 19, par. 25 ; Frontière terrestre et maritime entre le Cameroun et
le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J.
Recueil 1998, p. 317, par. 93 ; Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614-615,
par. 29). Le demandeur avance également que la Cour, en employant l’ex-
pression « en principe », laisse subsister la possibilité qu’un diﬀérend
d’ordre juridique puisse même se faire jour après qu’une partie l’a saisie.
Il considère néanmoins que, à la date du dépôt de sa requête en l’espèce,
pareil diﬀérend existait déjà.

                                                                            16

               armes nucléaires et désarmement (arrêt)                      565

   28. Les Iles Marshall font valoir en outre que le Pakistan s’est opposé,
par son comportement, aux réclamations formulées à son encontre. Elles
aﬃrment en particulier que, s’il a « fréquemment » renouvelé, dans des
déclarations publiques, son engagement en faveur du désarmement
nucléaire, le défendeur a de fait suivi une ligne de conduite consistant à
« accroître » et à « améliorer » son arsenal nucléaire. Dans sa requête, le
demandeur indique également que le Pakistan ferait obstacle aux négocia-
tions relatives à un traité sur l’arrêt de la production de matières ﬁssiles.
   29. Les Iles Marshall contestent l’existence de tout principe ou règle de
droit international exigeant que la voie des négociations ait été épuisée ou
qu’il y ait eu quelque autre forme de communication entre les parties
avant la saisine de la Cour. Elles ajoutent que, quoi qu’il en soit, le Pakis-
tan avait connaissance de leur réclamation avant que la requête ne soit
déposée, compte tenu des déclarations publiques faites par leurs représen-
tants (notamment en février 2014 à Nayarit) qui ont été mentionnées
ci-dessus.

                                       *
   30. Le Pakistan soutient pour sa part qu’aucun diﬀérend juridique ne
l’opposait aux Iles Marshall au moment du dépôt de la requête. Selon lui,
les Iles Marshall n’ont pas exposé leurs réclamations assez clairement
pour qu’il puisse avoir eu connaissance de l’existence d’un diﬀérend avec
le demandeur.
   31. En particulier, il allègue que les « brèves » déclarations faites par les
Iles Marshall le 26 septembre 2013 et le 13 février 2014 (voir le para-
graphe 26 ci-dessus) ne le visaient pas spéciﬁquement et ne précisaient pas
l’objet d’un diﬀérend qui aurait opposé les deux Etats. Le Pakistan relève
en outre une incohérence dans les positions adoptées par les Iles Marshall
à l’Assemblée générale en matière de désarmement nucléaire : alors que
lui-même votait en faveur des résolutions intitulées « Suite donnée à l’avis
consultatif de la Cour internationale de Justice sur la Licéité de la menace
ou de l’emploi d’armes nucléaires », le demandeur, pour sa part, s’est abs-
tenu à plusieurs reprises sur ce texte avant 2013.
   32. Le défendeur souligne par ailleurs l’absence d’échanges diploma-
tiques pertinents entre les Parties préalablement à la saisine de la Cour ;
selon lui, cela démontre qu’il n’existe pas, en la présente espèce, d’opposi-
tion manifeste entre les prétentions de celles-ci. Tout en admettant que la
détermination de l’existence d’un diﬀérend est une question de fond et
non de forme, le Pakistan aﬃrme que, chaque fois que la Cour a conclu à
l’existence d’un diﬀérend, elle a pu se référer à quelque correspondance,
communication ou négociation antérieure entre les parties sur les ques-
tions en litige. De plus, rappelant la décision que la Cour a rendue en
l’aﬀaire Géorgie c. Russie (Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
p. 84, par. 30), il soutient que les échanges entre les Parties doivent être

                                                                             17

               armes nucléaires et désarmement (arrêt)                      566

suﬃsamment clairs pour que le défendeur puisse constater l’existence
d’un diﬀérend. Aucun échange de ce type n’ayant eu lieu en l’espèce, un
diﬀérend entre les Iles Marshall et le Pakistan ne peut s’être fait jour ou
s’être « cristallisé » par l’eﬀet de la requête, ou postérieurement à son
dépôt. Le défendeur conteste également l’invocation, par les Iles Marshall,
de l’arrêt rendu en l’aﬀaire Cameroun c. Nigéria, dans lequel la Cour a dit
que l’existence d’un diﬀérend pouvait être déduite du comportement des
parties, et ce, quelle que soit la position aﬃchée par ces dernières (Fron-
tière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315,
par. 89). Selon lui, cet arrêt s’inscrivait dans un contexte diﬀérent, et il
n’est pas pertinent aux ﬁns de la présente instance.

                                     *   *
   33. Selon l’article 38 du Statut, la mission de la Cour est de régler
conformément au droit international les diﬀérends qui lui sont soumis par
les Etats. Aux termes du paragraphe 2 de l’article 36 du Statut, la Cour a
compétence à l’égard de tous les « diﬀérends d’ordre juridique » qui
peuvent se faire jour entre des Etats parties au Statut ayant fait une décla-
ration en vertu de cette même disposition. L’existence d’un diﬀérend entre
les Parties est donc une condition à la compétence de la Cour.
   34. Conformément à la jurisprudence bien établie de la Cour, un diﬀé-
rend est « un désaccord sur un point de droit ou de fait, une contradic-
tion, une opposition de thèses juridiques ou d’intérêts » entre des parties
(Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
no 2, p. 11). Pour qu’un diﬀérend existe, « [i]l faut démontrer que la récla-
mation de l’une des parties se heurte à l’opposition manifeste de l’autre »
(Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). « « [L]es
points de vue des deux parties, quant à l’exécution ou à la non-exécution »
de certaines obligations internationales, « [doivent être] nettement oppo-
sés ». » (Violations alléguées de droits souverains et d’espaces maritimes
dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50, citant Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.)
   35. La détermination par la Cour de l’existence d’un diﬀérend est une
question de fond, et non de forme ou de procédure (cf. Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Interprétation des arrêts nos 7
et 8 (usine de Chorzów) (Allemagne c. Pologne), arrêt no 11, 1927, C.P.J.I.
série A no 13, p. 10-11). Lorsque la Cour est saisie sur la base de déclara-
tions faites en vertu du paragraphe 2 de l’article 36 de son Statut, la tenue
de négociations préalables n’est pas requise, à moins que l’une des décla-
rations pertinentes n’en dispose autrement (Frontière terrestre et maritime

                                                                             18

                armes nucléaires et désarmement (arrêt)                     567

entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1998, p. 322, par. 109). Par ailleurs, « si la pro-
testation diplomatique oﬃcielle peut constituer un moyen important pour
une partie de porter à l’attention de l’autre une prétention, pareille pro-
testation … n’est pas une condition nécessaire » à l’existence d’un diﬀé-
rend (Violations alléguées de droits souverains et d’espaces maritimes dans
la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72). De la même manière, la
notiﬁcation de l’intention d’introduire une instance n’est pas requise aux
ﬁns de pouvoir saisir la Cour (Frontière terrestre et maritime entre le
Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
arrêt, C.I.J. Recueil 1998, p. 297, par. 39).
   36. L’existence d’un diﬀérend doit être établie objectivement par la
Cour sur la base d’un examen des faits (Violations alléguées de droits sou-
verains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26,
par. 50). A cette ﬁn, celle-ci tient notamment compte de l’ensemble des
déclarations ou documents échangés entre les parties (Questions concer-
nant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
C.I.J. Recueil 2012 (II), p. 443-445, par. 50-55), ainsi que des échanges qui
ont eu lieu dans des enceintes multilatérales (Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 94, par. 51 ; p. 95, par. 53). Ce faisant, elle
accorde une attention particulière « aux auteurs des déclarations ou docu-
ments, aux personnes auxquelles ils étaient destinés ou qui en ont eﬀecti-
vement eu connaissance et à leur contenu » (ibid., p. 100, par. 63).
   37. Le comportement des parties peut aussi entrer en ligne de compte,
notamment en l’absence d’échanges diplomatiques (Violations alléguées
de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nica-
ragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32-33, par. 71 et 73). Ainsi que l’a écrit la Cour,
     « un désaccord sur un point de droit ou de fait, un conﬂit, une oppo-
     sition de thèses juridiques ou d’intérêts ou le fait que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre ne
     doivent pas nécessairement être énoncés expressis verbis… [I]l est pos-
     sible, comme en d’autres domaines, d’établir par inférence quelle est
     en réalité la position ou l’attitude d’une partie. » (Frontière terrestre et
     maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
     exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.)
En particulier, la Cour a jugé que « l’existence d’un diﬀérend p[ouvait]
être déduite de l’absence de réaction d’un Etat à une accusation dans des
circonstances où une telle réaction s’imposait » (Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30, citant Frontière terrestre et mari-

                                                                              19

               armes nucléaires et désarmement (arrêt)                      568

time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89).
   38. Les éléments de preuve doivent montrer que les « points de vue
des … parties [sont] nettement opposés » en ce qui concerne la question
portée devant la Cour (voir le paragraphe 34 ci-dessus). Ainsi que cela
ressort de décisions antérieures de la Cour dans lesquelles la question de
l’existence d’un diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est
démontré, sur la base des éléments de preuve, que le défendeur avait
connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que ses
vues se heurtaient à l’« opposition manifeste » du demandeur (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 32, par. 73 ; Application de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil
2011 (I), p. 99, par. 61, p. 109-110, par. 87, p. 117, par. 104).
   39. En principe, la date à laquelle doit être appréciée l’existence d’un
diﬀérend est celle du dépôt de la requête (Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 27, par. 52 ; Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
par. 30). Lorsqu’il est dit, au paragraphe 1 de l’article 38 du Statut de la
Cour, que la mission de celle-ci est de « régler conformément au droit
international les diﬀérends qui lui sont soumis », ce sont en eﬀet bien des
diﬀérends existant à la date de leur soumission qui sont visés.
   40. Le comportement des parties postérieur à la requête (ou la requête
proprement dite) peut être pertinent à divers égards et, en particulier, aux
ﬁns de conﬁrmer l’existence d’un diﬀérend (Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22, et p. 104, par. 32),
d’en clariﬁer l’objet (Obligation de négocier un accès à l’océan Pacifique
(Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
p. 602, par. 26), ou de déterminer s’il a disparu au moment où la Cour
statue (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
p. 270-271, par. 55 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
C.I.J. Recueil 1974, p. 476, par. 58).

   Cependant, ni la requête ni le comportement ultérieur des parties ou
les déclarations faites par elles en cours d’instance ne sauraient per-
mettre à la Cour de conclure qu’il a été satisfait à la condition de l’exis-
tence d’un diﬀérend dans cette même instance (Questions concernant
l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
C.I.J. Recueil 2012 (II), p. 444-445, par. 53-55). Si la Cour était compé-
tente à l’égard de diﬀérends résultant d’échanges qui ont eu lieu au cours
de la procédure devant elle, le défendeur se trouverait privé de la possibi-
lité de réagir, avant l’introduction de l’instance, à la réclamation visant

                                                                             20

               armes nucléaires et désarmement (arrêt)                   569

son comportement. De surcroît, la règle selon laquelle le diﬀérend doit en
principe déjà exister à la date du dépôt de la requête serait vidée de sa
substance.

                                    * *
   41. La Cour note que les Iles Marshall, de par les souﬀrances qu’a
endurées leur population par suite des importants programmes d’essais
nucléaires dont elles ont été le théâtre, ont des raisons particulières de se
préoccuper du désarmement nucléaire (voir le paragraphe 15 ci-dessus).
Toutefois, cet état de fait ne change rien à la nécessité d’établir que les
conditions régissant la compétence de la Cour sont remplies. Bien que la
question de savoir si celle-ci a compétence soit une question juridique qui
demande à être tranchée par elle, il appartient au demandeur de démon-
trer les faits étayant sa thèse relative à l’existence d’un diﬀérend (Actions
armées frontalières et transfrontalières (Nicaragua c. Honduras), compé-
tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 75, par. 16).
   42. Comme cela a été relevé au paragraphe 32 ci-dessus, le Pakistan, à
l’appui de sa position selon laquelle il n’existe pas de diﬀérend entre les
Parties, invoque le fait que les Iles Marshall n’ont pas engagé de négocia-
tions et ne lui ont pas notiﬁé la réclamation formulée dans la requête. La
Cour a cependant rejeté l’idée selon laquelle une notiﬁcation ou des négo-
ciations préalables seraient requises lorsqu’elle a été saisie sur la base de
déclarations faites en vertu du paragraphe 2 de l’article 36 du Statut, à
moins que cela ne soit prévu dans l’une de ces déclarations. La jurispru-
dence de la Cour traite la question de l’existence d’un diﬀérend comme
une question aﬀérente à la compétence qui impose de rechercher s’il existe
un diﬀérend au fond, et non quelle est la forme que prend ce diﬀérend ou
s’il a été notiﬁé au défendeur (voir le paragraphe 35 ci-dessus).
   43. Pour l’essentiel, les Iles Marshall cherchent à démontrer de trois
manières qu’un diﬀérend les oppose au Pakistan. Premièrement, elles ren-
voient à certaines déclarations qu’elles ont faites elles-mêmes dans des
enceintes multilatérales. Deuxièmement, elles avancent que le dépôt même
de la requête ainsi que les positions qu’ont exprimées les Parties au cours
de la présente instance attestent l’existence d’un diﬀérend entre ces der-
nières. Troisièmement, elles se fondent sur le comportement qui a été
celui du défendeur tant avant qu’après le dépôt de la requête.
   44. Le demandeur ne se réfère à aucun échange diplomatique bilatéral
ou communication oﬃcielle avec le Pakistan, ni à aucune consultation
bilatérale ou négociation entre les deux Etats au sujet du manquement
allégué du défendeur à ses obligations.
   45. Le demandeur invoque deux déclarations faites dans des enceintes
multilatérales avant la date du dépôt de sa requête, qui, selon lui, suﬃsent
à établir l’existence d’un diﬀérend. Ainsi que la Cour l’a déjà précisé, la
divergence de vues entre les Parties pourrait aussi être attestée par des
échanges ayant eu lieu dans un tel cadre (voir le paragraphe 36 ci-dessus).
Toutefois, lorsque la Cour se livre à l’examen d’échanges ayant eu lieu

                                                                          21

               armes nucléaires et désarmement (arrêt)                   570

dans un contexte multilatéral, elle doit notamment accorder une attention
particulière au contenu de la déclaration d’une partie et à l’identité des
personnes auxquelles elle était destinée, aﬁn de déterminer si cette décla-
ration ainsi que toute réaction à celle-ci montrent que les points de vue
des parties en cause étaient « nettement opposés » (voir les paragraphes 34
et 36 ci-dessus). La question qui se pose en la présente espèce est donc de
savoir si les déclarations invoquées par les Iles Marshall suﬃsent à
démontrer l’existence d’une telle opposition.
   46. Les Iles Marshall se fondent sur la déclaration faite le 26 sep-
tembre 2013 à la réunion de haut niveau de l’Assemblée générale sur le
désarmement nucléaire par leur ministre des aﬀaires étrangères, qui a
« appel[é] instamment toutes les puissances nucléaires [à] intensiﬁer leurs
eﬀorts pour assumer leurs responsabilités en vue d’un désarmement eﬀec-
tif réalisé en toute sécurité ». Cette déclaration, qui revêt un caractère
d’exhortation, ne saurait toutefois être considérée comme une allégation
selon laquelle le Pakistan (ou toute autre puissance nucléaire) manquait à
l’une quelconque de ses obligations juridiques. Il n’y est pas fait mention
de l’obligation de négocier, pas plus qu’il n’y est indiqué que les Etats
dotés d’armes nucléaires manquent aux obligations qui leur incombent à
cet égard. Cette déclaration donne à penser que ces derniers font des
« eﬀorts » pour assumer leurs responsabilités et plaide en faveur d’une
intensiﬁcation de ces eﬀorts ; elle ne dénonce pas une inaction. En outre,
une déclaration ne peut donner naissance à un diﬀérend que s’il y est fait
référence « assez clairement à l’objet [d’une réclamation] pour que l’Etat
contre lequel [celle-ci est] formul[ée] … puisse savoir qu’un diﬀérend
existe ou peut exister à cet égard » (Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 85, par. 30). Bien que cette conclusion ait été énoncée
dans le contexte d’une clause compromissoire, le même raisonnement
s’applique à un diﬀérend relatif à une obligation de droit international
coutumier indépendamment de la base de compétence invoquée, la Cour
ayant précisé qu’elle examinait les exigences relatives à l’existence d’un
diﬀérend au sens général (ibid., p. 84, par. 29). La déclaration de 2013 sur
laquelle se fondent les Iles Marshall ne satisfait pas à ces exigences.
   47. La déclaration que les Iles Marshall ont faite lors de la conférence
de Nayarit le 13 février 2014 (voir le paragraphe 26 ci-dessus) va plus loin
que celle de 2013, en ce qu’elle contient une phrase dans laquelle il est
aﬃrmé que « les Etats possédant un arsenal nucléaire ne respectent pas
leurs obligations » au regard de l’article VI du TNP et du droit internatio-
nal coutumier. Le Pakistan était présent à la conférence de Nayarit. Tou-
tefois, cette conférence ne portait pas spéciﬁquement sur la question de
négociations en vue du désarmement nucléaire, mais sur celle, plus large,
de l’impact humanitaire des armes nucléaires ; par ailleurs, si elle dénonce,
d’une manière générale, le comportement de l’ensemble des Etats possé-
dant un arsenal nucléaire, cette déclaration ne précise pas le comporte-
ment du Pakistan qui serait à l’origine du manquement allégué. Une telle

                                                                          22

               armes nucléaires et désarmement (arrêt)                      571

précision aurait été particulièrement nécessaire si, comme l’aﬃrment les
Iles Marshall, la déclaration de Nayarit visait à mettre en cause la respon-
sabilité internationale du défendeur à raison d’une ligne de conduite qui
était restée constante depuis de nombreuses années. Ladite déclaration,
étant donné son contenu très général et le contexte dans lequel elle a été
faite, n’appelait pas de réaction particulière de la part du Pakistan.
Aucune divergence de vues ne peut donc être déduite de cette absence de
réaction. La déclaration de Nayarit ne suﬃt pas à faire naître, entre les
Iles Marshall et le Pakistan, un diﬀérend spéciﬁque ayant trait à l’exis-
tence ou à la portée des obligations alléguées de droit international cou-
tumier consistant à poursuivre de bonne foi et mener à terme des
négociations conduisant au désarmement nucléaire dans tous ses aspects,
sous un contrôle international strict et eﬃcace, et à mettre ﬁn à une date
rapprochée à la course aux armements nucléaires, ou au respect par le
Pakistan de telles obligations.
   48. Dans ces circonstances, l’on ne saurait aﬃrmer, sur la base de ces
déclarations — prises individuellement ou ensemble —, que le Pakistan
avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce
que les Iles Marshall alléguaient qu’il manquait à ses obligations.
   49. Deuxièmement, le demandeur soutient que le dépôt de la requête
pourrait, en tant que tel, suﬃre à établir l’existence d’un diﬀérend. Il
invoque également d’autres déclarations faites en cours d’instance par les
deux Parties pour démontrer la divergence de vues entre ces dernières.
   50. Les Iles Marshall se réfèrent à trois aﬀaires à l’appui de leur aﬃr-
mation selon laquelle les déclarations que les Parties ont faites en cours
d’instance peuvent permettre de démontrer l’existence d’un diﬀérend (voir
le paragraphe 27 ci-dessus). Ces aﬀaires n’étayent cependant pas cette
assertion. Dans l’aﬀaire relative à Certains biens, les échanges bilatéraux
qui avaient eu lieu entre les parties avant la date du dépôt de la requête
attestaient clairement l’existence d’un diﬀérend (Certains biens (Liech-
tenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005,
p. 19, par. 25). Dans l’aﬀaire Cameroun c. Nigéria, la prise en compte
d’éléments postérieurs à cette date avait trait à la portée du diﬀérend, et
non à l’existence de celui-ci (Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 317, par. 93). En outre, s’il est vrai que, dans l’arrêt
qu’elle a rendu en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), la Cour ne s’est pas expressément référée à quelque
élément de preuve antérieur au dépôt de la requête pour démontrer l’exis-
tence d’un diﬀérend, dans le contexte particulier de l’espèce — qui avait
trait à un conﬂit armé en cours —, le comportement des parties avant
cette date était suﬃsant à cet égard (exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614, par. 27-29) ; la réﬂexion de la Cour était
centrée non pas sur la date à laquelle le diﬀérend s’était fait jour, mais
sur les points de savoir quel était le véritable objet du diﬀérend, si celui-ci
relevait de la clause compromissoire pertinente et s’il « persist[ait] » à la

                                                                             23

               armes nucléaires et désarmement (arrêt)                  572

date de la décision de la Cour. Ainsi que cela a déjà été indiqué, si des
déclarations ou réclamations formulées dans la requête, voire après le
dépôt de celle-ci, peuvent être pertinentes à diverses ﬁns — et, en particu-
lier, pour préciser la portée du diﬀérend soumis à la Cour —, elles ne
sauraient créer un diﬀérend de novo, c’est-à-dire un diﬀérend qui n’existe
pas déjà (voir le paragraphe 40 ci-dessus).
   51. Troisièmement, les Iles Marshall aﬃrment que, indépendamment
du soutien aux négociations sur le désarmement nucléaire aﬃché par le
Pakistan, le comportement réel de cet Etat, qui a conservé et modernisé
son arsenal nucléaire, et n’a pas participé à certaines initiatives diploma-
tiques, permet à la Cour de déduire l’existence d’un diﬀérend relatif à la
portée et à l’exécution des obligations qui lui incombent, et ce, même si le
demandeur n’avait pas exprimé ce diﬀérend en termes juridiques avant le
dépôt de sa requête.
   52. La Cour rappelle que la question de l’existence d’un diﬀérend dans
une aﬀaire contentieuse dépend des éléments de preuve relatifs à une
divergence de vues (voir les paragraphes 34, 36 et 37 ci-dessus). A cet
égard, le comportement d’un Etat défendeur peut aider la Cour à conclure
que les parties ont des points de vue opposés (voir le paragraphe 37
ci-dessus). En la présente espèce, toutefois, ainsi que la Cour l’a conclu
précédemment (voir les paragraphes 46-48 ci-dessus), aucune des deux
déclarations faites par les Iles Marshall dans un cadre multilatéral ne
concernait spéciﬁquement le comportement du Pakistan. Sur la base de
telles déclarations, l’on ne saurait aﬃrmer que le Pakistan avait connais-
sance, ou ne pouvait pas ne pas avoir connaissance, de ce que les
Iles Marshall alléguaient qu’il manquait à ses obligations. Dans ce
contexte, le comportement du Pakistan ne permet pas de conclure à l’exis-
tence d’un diﬀérend entre les deux Etats devant la Cour.
   53. Enﬁn, en ce qui concerne l’argument du Pakistan fondé sur les
votes des Parties sur les résolutions de l’Assemblée générale relatives au
désarmement nucléaire (voir le paragraphe 31 ci-dessus), la Cour estime
qu’il faut faire preuve d’une grande prudence avant de conclure, au vu de
votes exprimés sur des résolutions d’organes politiques tels que l’Assem-
blée générale, à l’existence ou à la non-existence d’un diﬀérend juridique
portant sur une question visée par pareil texte. Le libellé d’une résolution
et les votes ou habitudes de vote sur des résolutions ayant le même objet
peuvent, dans certaines circonstances, constituer des éléments de preuve
pertinents concernant l’existence d’un diﬀérend, notamment en présence
de déclarations d’Etats visant à expliquer leur vote. Cependant, certaines
résolutions contiennent nombre de propositions diﬀérentes ; le vote d’un
Etat sur une résolution de ce type ne saurait en soi être considéré comme
indiquant la position de cet Etat sur chacune des propositions qui y
ﬁgurent, et moins encore l’existence, entre lui-même et un autre Etat, d’un
diﬀérend d’ordre juridique relatif à l’une de ces propositions.

                                   *   *


                                                                         24

               armes nucléaires et désarmement (arrêt)                      573

   54. Au vu de ce qui précède, la Cour conclut que la première exception
soulevée par le Pakistan doit être retenue. Il s’ensuit qu’elle n’a pas com-
pétence en la présente espèce au titre du paragraphe 2 de l’article 36 de
son Statut.
   55. En conséquence, il n’est pas nécessaire pour la Cour de se pencher
sur les autres exceptions soulevées par le Pakistan. La question de l’exis-
tence et de la portée des obligations de droit international coutumier dans
le domaine du désarmement nucléaire, ainsi que du respect par le Pakis-
tan de celles-ci, relève du fond de l’aﬀaire. Ayant conclu qu’il n’existait
pas de diﬀérend entre les Parties avant le dépôt de la requête, la Cour n’a
cependant pas compétence pour examiner ces questions.

                                        *
                                    *       *

  56. Par ces motifs,
  La Cour,
  1) Par neuf voix contre sept,
  Retient l’exception d’incompétence soulevée par le Pakistan et fondée
sur l’absence de diﬀérend entre les Parties ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Greenwood, Mmes Xue, Donoghue, MM. Gaja, Bhandari, Gevorgian, juges ;
  contre : MM. Tomka, Bennouna, Cançado Trindade, Mme Sebutinde,
    MM. Robinson, Crawford, juges ; M. Bedjaoui, juge ad hoc ;
  2) Par dix voix contre six,
  Dit qu’elle ne peut procéder à l’examen de l’aﬀaire au fond.
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Greenwood, Mmes Xue, Donoghue, MM. Gaja, Bhandari, Gevor-
    gian, juges ;
  contre : MM. Bennouna, Cançado Trindade, Mme Sebutinde, MM. Robin-
    son, Crawford, juges ; M. Bedjaoui, juge ad hoc.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq octobre deux mille seize, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République des Iles Marshall
et au Gouvernement de la République islamique du Pakistan.

                                                          Le président,
                                                (Signé) Ronny Abraham.
                                                             Le greﬃer,
                                                (Signé) Philippe Couvreur.


                                                                             25

               armes nucléaires et désarmement (arrêt)                   574

   M. le juge Abraham, président, et M. le juge Yusuf, vice-président,
joignent des déclarations à l’arrêt ; MM. les juges Owada et Tomka
joignent à l’arrêt les exposés de leur opinion individuelle ; MM. les juges
Bennouna et Cançado Trindade joignent à l’arrêt les exposés de leur
opinion dissidente ; Mmes les juges Xue et Donoghue, ainsi que M. le juge
Gaja joignent des déclarations à l’arrêt ; Mme la juge Sebutinde et M. le
juge Bhandari joignent à l’arrêt les exposés de leur opinion individuelle ;
MM. les juges Robinson et Crawford joignent à l’arrêt les exposés de
leur opinion dissidente ; M. le juge ad hoc Bedjaoui joint à l’arrêt l’exposé
de son opinion dissidente.

                                                         (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




                                                                          26

